
	
		II
		111th CONGRESS
		1st Session
		S. 546
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to permit certain
		  retired members of the uniformed services who have a service-connected
		  disability to receive both disability compensation from the Department of
		  Veterans Affairs for their disability and either retired pay by reason of their
		  years of military service or Combat-Related Special
		  Compensation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Retired Pay Restoration Act of
			 2009.
		2.Eligibility for
			 payment of both retired pay and veterans’ disability compensation for certain
			 military retirees with compensable service-connected disabilities
			(a)Extension of
			 concurrent receipt authority to retirees with service-Connected disabilities
			 rated less than 50 percent
				(1)Repeal of 50
			 percent requirementSection 1414 of title 10, United States Code,
			 is amended by striking paragraph (2) of subsection (a).
				(2)ComputationParagraph
			 (1) of subsection (c) of such section is amended by adding at the end the
			 following new subparagraph:
					
						(G)For a month for
				which the retiree receives veterans’ disability compensation for a disability
				rated as 40 percent or less or has a service-connected disability rated as zero
				percent,
				$0.
						.
				(b)Clerical
			 amendments
				(1)The heading of
			 section 1414 of such title is amended to read as follows:
					
						1414.Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation
						.
				(2)The item relating
			 to such section in the table of sections at the beginning of chapter 71 of such
			 title is amended to read as follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2009, and shall apply to payments for months beginning on or after
			 that date.
			3.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt
			(a)Amendments To
			 standardize similar provisions
				(1)Qualified
			 retireesSubsection (a) of section 1414 of title 10, United
			 States Code, as amended by section 2(a), is amended—
					(A)by striking
			 a member or and all that follows through
			 retiree’) and inserting a qualified retiree;
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)Qualified
				retireesFor purposes of this section, a qualified retiree, with
				respect to any month, is a member or former member of the uniformed services
				who—
								(A)is entitled to retired pay (other by
				reason of section 12731b of this title); and
								(B)is also entitled for that month to
				veterans’ disability
				compensation.
								.
					(2)Disability
			 retireesParagraph (2) of subsection (b) of section 1414 of such
			 title is amended to read as follows:
					
						(2)Special rule
				for retirees with fewer than 20 years of serviceThe retired pay
				of a qualified retiree who is retired under chapter 61 of this title with fewer
				than 20 years of creditable service is subject to reduction by the lesser
				of—
							(A)the amount of the
				reduction under sections 5304 and 5305 of title 38; or
							(B)the amount (if
				any) by which the amount of the member’s retired pay under such chapter exceeds
				the amount equal to 2½ percent of the member’s years of creditable service
				multiplied by the member’s retired pay base under section 1406(b)(1) or 1407 of
				this title, whichever is applicable to the
				member.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2009, and shall apply to payments for months beginning on or after
			 that date.
			
